Filed pursuant to Rule 433 Dated March 27, 2009 Relating to Registration Statement No. 333-156423 Floating Rate Notes Due 2012 Guaranteed Under the FDIC’s Temporary Liquidity Guarantee Program (Reopening) Issuer: Morgan Stanley Principal Amount: $250,000,000.The notes offered hereby constitute a further issuance of, and will be consolidated with, the $3,000,000,000 aggregate principal amount of Floating Rate Notes Due 2012 Guaranteed Under the FDIC’s Temporary Liquidity Guarantee Program issued by us on March 13, 2009 (the “Original Notes”). The notes offered hereby will have the same CUSIP number as the Original Notes and will trade interchangeably with the Original Notes immediately upon settlement. Upon completion of this offering, the aggregate principal amount outstanding of all such notes will be $3,250,000,000. Maturity Date: March 13, 2012 Trade Date: March 27, 2009 Original Issue Date (Settlement): March 31, 2009 (T+2) Interest Accrual Date: March 13, 2009 Issue Price (Price to Public): 100.048% plus accrued interest from March 13, 2009 Underwriting Discounts and Commissions: 0.30% of the principal amount All-in Price: 99.748% plus accrued interest from March 13, 2009 Proceeds to Issuer: $249,370,000 plus accrued interest from March 13, 2009 Base Rate: LIBOR Reuters LIBOR01 Spread (plus or minus): Plus 0.20% Index Maturity: Three months Index Currency: U.S. Dollars Interest Payment Period: Quarterly Interest Payment Dates: Each March 13, June 13, September 13 and December 13, commencing June 13, 2009 Day Count Convention: Actual/360 Initial Interest Rate: Base Rate plus 0.20% Initial Interest Reset Date: June 13, 2009 Interest Reset Dates: Each Interest Payment Date Interest Reset Period: Quarterly Payment of Additional Amounts: No Tax Redemption: No Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61757U AN0 ISIN: US61757UAN00 Ratings of Notes: On the basis of the FDIC Guarantee, the notes will be rated Aaa by Moody’s, AAA by Standard & Poor’s and AAA by Fitch Issuer Ratings: A2 (Moody’s) / A (Standard & Poor’s) / A (Fitch) / A+ (R&I)/ A(high) (DBRS) (Negative / Negative / Stable / Downgrade Review / Negative) Underwriters: Morgan Stanley & Co. Incorporated and such other underwriters as shall be named in the final Prospectus Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg FDIC Temporary Liquidity Guarantee Program: The notes will have the benefit of the Federal Deposit Insurance Corporation’s guarantee under the FDIC’s Temporary Liquidity Guarantee Program. This debt is guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The details of the FDIC guarantee are provided in the FDIC’s regulations, 12 C.F.R. Part 370, and at the FDIC’s website, www.fdic.gov/tlgp.
